NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Allowable Subject Matter
Claims 1–10 are allowed. Claim 1 is independent. Claims 2–10 depend from claim 1. Claim 1 is drawn to “an audio calibration system applied to a hearing detection device.” The claim is reproduced below for reference:
Claim 1
“1. An audio calibration system applied to a hearing detection device, the audio calibration system comprising:
“an audio generator configured to play a first test sound, and a sound pressure level of the first test sound at any frequency between 500 Hz and 4000 Hz being Z,
“a cloud server,
“a mobile computing device coupled to the cloud server, the mobile computing device comprising a microphone, a computing unit, a memory, and an audio control interface, and the computing unit coupled to the microphone, the memory, and the audio control interface;
“wherein the computing unit is configured to generate a first value X after receiving the first test sound played by the audio generator through the microphone, and
“the computing unit is configured to generate a second value Y after receiving a second test sound through the microphone,
“the memory is configured to store the first value X and the second value Y, and
“the audio control interface is configured to output an audio command outside the mobile computing device, and
“an audio playback unit removably coupled to the mobile computing device, the audio playback unit configured to receive the audio command from the audio control interface, and play the second test sound to the microphone,
“wherein, the computing unit is configured to obtain a calibration value through a relational expression of Z+(Y-X) for the hearing detection device to perform a hearing detection procedure according to the calibration value and the audio playback unit.”

Table 1
The claimed audio calibration system includes an audio generator, a cloud server, a mobile computing device and an audio playback unit. The system emits a first test sound through the audio generator, which is essentially a reference device having a known response. The mobile computing device further emits a second test sound with the audio playback unit, which is removably coupled to the mobile computing device (e.g., an earphone). The mobile computing device includes a microphone that records the pressure levels of the test sounds reproduced by both the audio generator (i.e., X) and the audio playback unit (i.e., Y). By using the audio generator as a reference device and by recording the output of the audio generator and the audio playback unit with the same microphone, the system is able to compute the relational expression             
                Z
                +
                (
                Y
                -
                X
                )
            
         as a calibration value, where Z is the known pressure level of the test sound produced by the audio generator. In other words, the system starts with the known output of the audio generator (Z) and adds the difference between the recorded response of the audio play back unit (Y) and the recorded response of the audio generator (X).
The system just described is not fairly described, taught or suggested by the prior art. The Coninx reference, for instance, describes a method for calibrating headphones. Coninx at ¶¶ 46–49, FIG.2. Like the claimed system, the Coninx reference describes generating reference and test measurements from a reference device and a test device. Id. However, rather than recording reference and test pressure measurements with a microphone as claimed, Coninx involves a human participant in order to generate audiograms. Id. The calibration value may then be estimated by subtracting from the user’s audiogram the digital value of the test sound used to elicit the audiogram on the device under test. Id. 
Other prior art references rely on calibrated microphones and a database of test sounds. See Lasry at ¶ 8; Lane at ¶ 14. For the foregoing reasons, the claims are allowable over the cited prior art.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

5/21/2022